DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communications files on 5/11/2021, claims 1-3, 6, 8-12, 15, 18-20, and 23 are 
Amended, claims 4, 13, and 21 are canceled and claims 24-25 are added per applicant’s request.  Therefore, claims 1-3, 5-12, 14-20, and 22-25 are presently pending in the application. 

Reasons for Allowance
Claims 1-3, 5-12, 14-20, and 22-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 1, 10, and 18, the prior art of records fail to anticipate or suggest receiving a query from a user that requests access to a first data in a specified data store, the specified data store for the query being one of a first data store or a second data store, the second data store being an archive for the first data store, wherein the specified data store for the query includes a first data high water mark value associated with the first data., the first data high water mark indicating a time or order for a request to archive the first data, and wherein the first data store and the second data store each include a reference high water mark, the reference high water indicating a time or order for a last successful archive operation from the first data store to the second data store;

determining whether to allow or deny viewing of the requested first data in the specified data store based at least in part on the comparison between the current value of the first data high water mark and the current value of the reference high water mark., together with the other limitations of the independent claims.

The dependent claims being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164